DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 06/23/2020, in which, claims 1-22, are pending. Claim 1 is independent. Claims 2-22, are dependent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 17.  For examination purpose, the claim is interpreted as a method claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 14 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al., (USPAP 2018/0211404).

Referring to claim 1, Zhu teaches a method for generating a digital three-dimensional image, ([see 0032, the plurality of captured images may be captured at different points surrounding the three-dimensional object 200, using a camera, such as a monocular camera]), the method comprising: driving each one of one or more structured light projectors to project a pattern on an intraoral three- dimensional surface; ([an application, which may be stored at the memory 840 as instructions 842 that, when executed by the one or more processors 832, [i.e. a driving means] to cause the one or more processors 832 to perform operations for tracking a three dimensional object using models constructed by the model generation device 830] see 0043]);
driving each one of one or more cameras ([850 and 860 of fig 8]) to capture a plurality of images, each image including at least a portion of the projected pattern; and 
using a processor to: compare a series of images captured by the one or more cameras; determine which of the portions of the projected pattern can be tracked across the series of images based on the comparison of the series of images; ([using tracking of the three dimensional object, one or more additional images of the three dimensional object may be captured and analyzed to identify feature points in the one or more additional images, and the feature points identified within the one or more additional images may be compared to the model to determine corresponding feature points of the model, see 0066-0067]); and
 construct a three-dimensional model of the intraoral three-dimensional surface based at least in part on the comparison of the series of images, ([see 0066-0068, when executed by a processor (e.g., the processor 832 of FIG. 8), cause the processor to perform the operations of the method 1200 to track three-dimensional object using a model constructed, using tracking of the three dimensional object, one or more additional images of the three dimensional object may be captured and analyzed to identify feature points in the one or more additional images, and the feature points identified within the one or more additional images may be compared to the model to determine corresponding feature points of the model]).

Referring to claim 4, Zhu teaches a method for generating a digital three-dimensional image, ([see 0032, the plurality of captured images may be captured at different points surrounding the three-dimensional object 200, using a camera, such as a monocular camera]), wherein the one or more structured light projectors project a pattern that is spatially fixed relative to the one or more cameras, ([a complexity of patterns identifiable for the three dimensional object, other factors, or a combination, ([see 0035-0036]).

Referring to claim 5, Zhu teaches a method for generating a digital three-dimensional image, ([see 0032, the plurality of captured images may be captured at different points surrounding the three-dimensional object 200, using a camera, such as a monocular camera]), wherein the projected pattern comprises a plurality of projected spots of light, and wherein the portion of the projected pattern corresponds to a projected spot s of the plurality of projected spots of light, (it’s inherent the camera to provide a projected light to the object in order to generate image]).

Referring to claim 14, Zhu teaches a method for generating a digital three-dimensional image, ([see 0032, the plurality of captured images may be captured at different points surrounding the three-dimensional object 200, using a camera, such as a monocular camera]), wherein the three-dimensional model is constructed using a correspondence algorithm, wherein the correspondence algorithm uses, at least in-part, the portions of the projected pattern that are determined to be trackable across the series of images, ([0064] the pedestal used to capture the plurality of images may be disposed in a room or chamber having a particular color of walls or some other characteristic that simplifies identification of the features of the three dimensional object (e.g., enables the image analysis algorithm to distinguish between the three dimensional object on the pedestal and background information).

Claims Objected to having Allowable Subject Matter
Claims 2, 3, 6-13 and 15-22, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677